Citation Nr: 1503041	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Robert A. Embree, Agent


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1994 to November 1998.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in May 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied service connection for tinnitus and left knee patellofemoral syndrome.  Jurisdiction of the Veteran's case has subsequently been transferred to the RO in Portland, Oregon.

The Veteran perfected an appeal as to both issues; however, in a June 2012 rating decision, service connection for tinnitus was granted.  Therefore, as such is a full grant of the benefit sought on appeal, this issue is no longer before the Board.

The Board observes that the RO denied service connection for left knee patellofemoral syndrome.  However, the United States Court of Appeals for Veterans Claims (Court) has held that, when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009). Therefore, as shown on the first page of this decision, the Board has recharacterized the issue on appeal as entitlement to service connection for a left knee disorder.

In his May 2010 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In July 2011 and February 2013 letters, the RO notified him that his request could not be granted because VA cannot accommodate a request to hold a hearing before a member of the Board overseas, including a video-conference hearing, and presented the Veteran with alternatives.  In a February 2013 response, the Veteran chose to participate in an informal teleconference with a Decision Review Officer (DRO), which took place in September 2014.  A report of the informal conference is associated with the record.  Thereafter, it appears that he was scheduled in error for a Board video-conference hearing in December 2014, of which he was notified in an October 2014 letter.  As noted in the Veterans Appeals Control and Locator System, such hearing was canceled.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in the Virtual VA claims file reveals that they are either duplicative of the evidence in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In April 2009 and September 2011, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed left knee disorder.  In April 2009, the VA examiner diagnosed the Veteran with left knee patellofemoral pain syndrome and found against a diagnosis of degenerative joint disease as there was no diagnostic evidence of such condition.  The examiner opined that such disorder less likely than not had its onset during service because service treatment records were silent for treatment of the left knee.  In September 2011, the Veteran underwent VA examination; however, the examiner only confirmed the Veteran's diagnosis of left knee patellofemoral pain syndrome and no etiological opinion was provided.  In January 2012, another VA examiner reviewed the Veteran's record for the sole purpose of offering an opinion and the Veteran was not examined.  While the January 2012 VA examiner confirmed the Veteran's current diagnosis of left knee patellofemoral syndrome, he found that he could not offer an opinion as to whether such disorder had its initial onset during active military service as the Veteran's service treatment records failed to document the chronology of the Veteran's alleged left knee symptoms.  As explained by the examiner:

The exit exam in 1998 indicates that this pain had been present intermittently since the age of 16.  As the Veteran was 16 when he entered the military according to the records that have been presented to me, it is not clear whether he was having anterior knee pain when he entered active duty or whether this in the military.  Without further documentation, I cannot resolve the issue without resorting to mere speculation.

The Board finds that another examination to assess the nature and etiology of the Veteran's left knee disorder is warranted.  First, the Board finds that none of the VA examiners appear to have considered or addressed the Veteran's allegations that he experienced left knee pain in service; that he self-treated with pain relievers, ice and heat, and elevation because these were the only recommendations he received for his complaints of right knee pain from military clinicians; that walking on steel decks worsened his left knee in service; that his left knee condition has worsened since his time in service; and that he did not seek treatment of his left knee after service because he was underemployed and did not have health insurance.  See January 2010 Veteran's Statement; May 2010 VA Form 9; September 2014 DRO Informal Conference Report.

Second, although the Veteran's June 1994 enlistment examination does not note any left knee condition upon entry to service, the evidence of record indicates that such condition may have preexisted prior to service, a circumstance which has not been adequately addressed by any of the VA examiners.  As correctly noted by the January 2012 VA examiner, the Veteran's November 1998 separation examination showed that the Veteran had "crepitus bi[lateral] knees otherwise normal" and was assessed with degenerative joint disease bilateral knees.  Also, in the November 1998 report of medical history, the Veteran affirmed that he had "trick" or locked knees, and the report notes the existence of bilateral knee pain which has occurred intermittently since age 16 years and was exacerbated by walking on steel decks.

A Veteran is considered to have been in sound disorder when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such disorders as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b).  History of pre-service existence of disorders recorded at the time of examination does not constitute a notation of such disorders but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound disorder under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In light of the fact that no specific left knee defect, infirmity, or disorder was noted on the Veteran's June 1994 entrance examination, the Board cannot find that any such left knee disorder preexisted service unless there is clear and unmistakable evidence to that effect, and clear and unmistakable evidence that such preexisting disorder was not aggravated in service.  Additionally, the Board notes that the January 2012 VA examiner's application of the 'as likely as not' standard is insufficient to meet the high standards required to rebut the presumption of soundness and the presumption of aggravation.  

Third, the Board also finds that the January 2012 VA examiner's opinion was essentially a non-opinion, which is generally regarded as inadequate.  The Court has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  Instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id.  In this respect, while the examiner provided reasoning to support the conclusion that an opinion could not be given without resorting to mere speculation, he failed to take into adequately address the Veteran's allegations that his left knee pain was caused/aggravated by walking on steel decks and his alleged self-treatment for that pain during service.

Consequently, on remand, the Veteran should be afforded another VA examination to obtain an opinion regarding the etiology of his left knee disorder that addresses the proper legal standard and his lay statements.   

Finally, the Board notes that, at his September 2014 DRO conference, the Veteran reported that he has not sought VA or private treatment for his left knee in several years other his last VA examination in August 2011.  However, as this claim is being remanded, the Veteran should be given another opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of the Veteran's left knee disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) Identify all current diagnoses of the Veteran's left knee. 

(B)  For each currently diagnosed left knee disorder, the examiner should opine whether there is clear and unmistakable evidence that the disorder pre-existed service.  The examiner should particularly consider and address, if appropriate, the findings and notations included in the Veteran's November 1968 separation examination and November 1968 report of medical history.  

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.  The examiner should particularly consider and address, if appropriate, the Veteran's allegations that he experienced left knee pain during service but did not seek treatment for such because he self-treated his left knee using pain killers, heat and ice, and elevation, as recommended to him by military clinicians for treatment of his right knee; and that walking on steel decks exacerbated his left knee (see January 2010 Veteran's Statement; May 2010 VA Form 9; September 2014 DRO Informal Conference Report).

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.  The examiner should particularly consider and address, if appropriate, the Veteran's allegations that he experienced left knee pain during service but did not seek treatment for such because he self-treated his left knee using pain killers, heat and ice, and elevation, as recommended to him by military clinicians for treatment of his right knee; that walking on steel decks exacerbated his left knee; that his left knee has worsened since his time in service; and that he did not seek treatment of his left knee after service because he was underemployed and did not have health insurance (see January 2010 Veteran's Statement; May 2010 VA Form 9; September 2014 DRO Informal Conference Report).

(C)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran manifested arthritis of the left knee within one year of his service discharge in November 1998, i.e., by November 1999, and, if so, describe the manifestations.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

